Citation Nr: 0606652	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-35 923	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

3.  Entitlement to service connection for a kidney disorder, 
to include as secondary to diabetes.

4.  Entitlement to service connection for neuropathy of both 
legs, to include as secondary to diabetes.

5.  Entitlement to service connection for loss of both little 
toes, to include as secondary to diabetes.

6.  Entitlement to service connection for loss of eyesight, 
to include as secondary to diabetes.

7.  Entitlement to service connection for partial gastrectomy 
and partial liver removal, to include as secondary to 
diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the 
veteran's claims of entitlement to service connection for the 
above noted conditions.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1960 to November 1964.

2.	On February 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


